           Case 1:19-cr-00077-JB Document 177 Filed 05/04/21 Page 1 of 4



fo:.    -l-L.<- .1..          L o[ t'tr *- co^*
 b"J, F.-*)",.n Rr^J,            , privoi't *1e',l Fo. Ntssaxl ,l4ru1rel
       {AM6,                                                ;..)   i




 LAS€.rk         11_ CK _ cDo11 _ -TB
           1,,
                                                        LJ:qI#rTP"=X*
                                                                 "rtx/co
                                                        l*              ilAy   ^
      cl".V ,[ 1-L- c-otn+,                              ,yi'"r*dft#fl
  pico.s<- 5ot<-* *i,,<- S+ .''^P ll^                  is i-7 ^l                    nol-ricq-


o^   L fr.*r^-J 1= o"t( 7cn-J'ics                      11      vo      l-*J ,'^

CAS€uL    1,, 14-        cK - oootl * JB Fu. .nl                   J.    L<- no*;GA             -




     .0,.'1.   o'+                                  R*syr4{Ll              l1      i-L,-,,'/4-J,
                         =o/'",. '
                     I
                                                    I:;L^               K;,
                                                                                     ,'oJL o7.n*
                                                                                       l;"r" ,.r..r\
              Case 1:19-cr-00077-JB Document 177 Filed 05/04/21 Page 2 of 4



                   tto{tce*, 4o *he cceL^nf,

   ;   Fn*-Jo,^ R;^1s y-in^l<- o3
                                  "n* a*Jo,n cy i,u              n.-71 l;nr^1 tv1at1
                                                -
  o{ *he ( l.sh o--) bi""), so le h")- 5ol-e-                  br^sf ,'ci a'v 1
  oLcayrunl- i^ +h< nFC;.e' "f tl^e ccsl'-.', I^L 1.^s{ ist=.*e
eL Mrc,tAEL DAMES Nris6l n-7.i.1 +Lo+ iL. yx;-r*l< c\ntn)-
tsl{r,.11eLt q<neral b-,--r.i+ ;n pt^q s,'.ol'Fu'rn b.H-=
  ll^;: ,n,1-1j "^ b.A.*l€' ,f d,-tt4 l.i,,.l 'f-).-ol o),-^inislr-Ji re
 cov-* procc.lt^35 ^1?i.:l fl,- +i^r+ trf.^le- ul +l.<
d..(-a.s.!J , incarTlr-^+ril o,,4if,'ciol .^{;\ -t, :1 , ,, "( tL,e
  V-inciple    n,,.,.na- .F nil-t+AeL 4rtes N65dl / ; F-.-*^ R;^39
 'p;wrtk /\qe^l op'l.,-ncL4 q"n*-^l lir;^1 ,-run J*
                                                               '-ta* pu'oivq
a,r\vt rtn l"#i o( lhe */^rl o.,J F^llrl     t+-
                                                '<rp.*    *l^i5  q"'u* h
 ..l7.rl {-h<- drn- yroce-e; t-ia,v*s(            i'+a [-,^l[.>* erl.^l
 in 'il|il;li on bei n,l +^<- e-i n*t cancnt ollo-n.r1 n en..,.l
  in #L^.. ofCiciol 1l,J,'.;^l ' ,,^r,"r,-lq 'uL +h< ccsil,' 4^.
 l.^s'lr <s+."L< uF{,L o( M*rlAE-- C,qes. Nrssd, ; ff--Ln,
R;-,3r p.;v,,le olo'.l 6^#unnerl 1ct1<:,-t l;virr 1 rTtc\r)
  req^t're *L,o* +1^';, {-)--o,l '^i^iL*L s4-o-*cs'^ overr-,^.-oF
 ,**po,-^lior, srnl r*ll correspon)e^q, of lllol ,-o*k.
f.J, ul I pa*is5 i^uuir.) in CAS1u ti 11- R,- d*-t1 - r-73
 in A +t,.-',-)q FosL,ion h ,.t^ ill"a"-l(1 )r*o;,..) yivok
 uq"r* ^++"!.neL4 q.n*,al F". ...io) {" tre r<cei-*J ,^'n)
d,i.^*,.-*.A ;,1+o' 4iL< uF'C;ta- ,Q lhe- ccs+^i 1n< #^s*
<sla.}e- oF PlccilA|JL JAII€S Nrssevl , a4 oJJ,=si ,^.,,'ll be-
      ' '|
p-ov, dcat +" *hi's cot^n-F u,ill..),r-,        t no*ize h- ^ll
                                         '+L-,i

cpt-TtSpomJe^ce *e L. sc^* +" *l',e y.iv^lr n'1.n+ -
allo-Jry f€nerc4 l; ,;'n1, 1'v'ral octuTon* I'ra *L. sFE';c<
                                             i,f Z
          Case 1:19-cr-00077-JB Document 177 Filed 05/04/21 Page 3 of 4




ular3,l^lly -proser-,\iJ        h.      +1"< aclions oF                onil^er
J:I,hfl";+i5;;|he-t,,),1;:-[:.):.^[,,^I'.J




                                                   la*eu      q,(t-t(!c\l
                                                                            , llU,'
                                                   ftJil:K;o,                 ,L1e
                                               y:lj_gl, t:K!!.nL_*11*           -e   *Sa-VJTI
                                              Ceq€ CL\|U( calKaTwNS

                                               F" CI,   BoF
                                                              =;4o
                                                                     gn ozl


                               ?"   -"-z-
                                -r*zoF
Case 1:19-cr-00077-JB Document 177 Filed 05/04/21 Page 4 of 4
                                    z
                                 a?5o
                                              ,i   * itrll

                                                                                                       \
                                                                                                           ili  $
                                                                                                           r Bn->
                                                                                                            A-" =
                                 -.l-{o
                                 ssEE                                                                  EhNR
                                 FIss                                                                      gs.F
                                 )
                                                                                                           t$h
                                      ,.t             A
                                 --   .;-.   ):
                                             ^.
                                 -*iIil
                                                                                                           b oaq
                                                                                                                ss
                                                       a-/
                                                     P--.
                                                                                      '.rr .:
                                                                                   7- u1   i-q                  ti
                                                                                    'luL') .il
                                                                                         lr, il
                                                             Oi           I           iS'
                                                                                     '4' --\ {   {,
                                                             (.,1
                                                                              Y            u, t{x
                                                                                              B,
                                                      L,, \'-                 @         r'ot
                                                       6';
                                                       ))'          ).
                                                                 r--J
                                                                 't-?
                                                                       ii:
                                                                       t ifl-q
                                                                        I Prfl
                                                                              F
                                                                           9'*e
                                                                                          -,9t   izl


                          8!
                          u.
                                                          6St"n FJ2.J a-\NC
                                                                         >c  o
                          ,:t                                rfl          o( C
                                                                          o:)r.
                                                                    '-q
                          ttl
                           I
                          t*                 L            \r-i       6)g \)



                          i!rJ               tr
                                             c
                                                          u.i
                                                          \{                       1_
                                                                                   1
                                        F                                          d
                                                                                   r(
                          {r]                             ci
                                                          3e
                                                                              nbL
                                            J^.                               E-
                                                          si                  1N
                                                             J
                                             F             P,
                                                          tl
                                                             s
                                                                              ?rNN
                                             ft                            $ tl.]
                                                                                   L
                                                                                   -1


                                             )            rl-
                                                          u(\A            .t) \,
                                             G                 +"ss/
                                             r-           Iw
                                                          (.rJ ti.k
                                             \
                                             J
                                                          (,r
                                                          so
                                                          (   o1                   '1
                                                              G; i'
                                            x
                                                          tl- I f
                                             rr



                                                                              tisI
                                             (-,

                                             a            Jo
                                                                                   1.
                                                          t-
                                                          r.                       *
                                                          ft
                                                             I
                                                          t
